Citation Nr: 0216991	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
sinusitis, allergic rhinitis, ethmoiditis and pharyngitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to April 
1988.

The Board of Veterans' Appeals (Board) notes that in a 
statement dated in June 2002, the veteran's representative 
apparently sought to reopen the veteran's claim for service 
connection for tinnitus.  As this matter was not developed 
or certified for appeal, it is referred to the Regional 
Office (RO) for appropriate action.


REMAND

This matter comes to the Board on appeal from a September 
1997 rating decision of the RO that, in pertinent part, 
denied the veteran's claims for service connection for 
bronchial asthma, sinusitis, allergic rhinitis, ethmoiditis 
and pharyngitis.  In addition, the RO denied service 
connection for headaches, depression and irritable bowel 
syndrome.

In March 1998, the veteran's representative submitted a 
notice of disagreement.  It was indicated that the veteran 
sought to appeal the issues of service connection for 
headaches, allergies and asthma.  Thereafter, in April 1998, 
the RO issued a statement of the case concerning the issues 
of service connection for bronchial asthma, sinusitis, 
allergic rhinitis, ethmoiditis and pharyngitis, and for 
headaches and depression.  In June 1998, the veteran 
submitted a substantive appeal.  The form did not list the 
issues the veteran sought to appeal.  

By rating action dated in November 2001, the RO denied 
service connection for a left ankle disability and for 
irritable bowel syndrome.  In a statement dated in June 
2002, the veteran's representative submitted argument on her 
behalf, and listed the issues as entitlement to service 
connection for irritable bowel syndrome and a left ankle 
disability.  The Board construes this as a notice of 
disagreement with the November 2001 rating decision.  A 
statement of the case has not been issued with regard to 
these matters.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

During the hearing before the undersigned, conducted in July 
2002, the only issues addressed were whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for tinnitus, and service 
connection for irritable bowel syndrome and a left ankle 
disability.  No mention was made of the issues that have 
been developed and certified for appeal, that is, 
entitlement to service connection for bronchial asthma, 
sinusitis, allergic rhinitis, ethmoiditis and pharyngitis, 
and for headaches and depression.  It is not clear from the 
record what issues the veteran wishes the Board to address.  

During the pendency of the veteran's appeal, legislation has 
eliminated the well-grounded claim requirement, expanded the 
duty of VA to notify the veteran and the representative of 
the information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
There is no indication in the record that the veteran has 
been apprised of the provisions of the VCAA.

Under the circumstances of this case, the Board finds that 
additional development of the record is warranted.  

1.  The RO should contact the veteran 
and request that she clarify the issues 
she wants to appeal.  Any withdrawal of 
an issue from appellate consideration 
must be in writing.

2.  The RO should contact the veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for any disability 
for which she continues to seek service 
connection since her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.

3.  The RO should issue a statement of 
the case with respect to the issues of 
entitlement to service connection for 
tinnitus, and service connection for 
irritable bowel syndrome and left ankle 
disability.  If, and only if, the 
veteran submits a timely substantive 
appeal, the case should be returned to 
the Board in accordance with appellate 
procedures.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) are fully complied 
with and satisfied. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




